Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (12/23/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.	Upon entry, claims (1, 4, 15. 21 -37) remain pending on this application, of which independent claims (1, 4, 15, 28 and 33) have been amended. Claims (2 -3, 5 -14, 16 -20) were cancelled.

3.1.	The undersigned thanks Atty K. Hoppmann (Reg. No. 77,128) for the cooperation expediting the case, and for the new list of amendments provided received on (12/23/2021). 

3.3.	The Information Disclosure Statement (IDS) that was submitted on (08/16/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

3.4.	In view of the new amendments provided, the previous 35 USC 112 and 35 USC 103 rejections on record is/are withdrawn.

              Notice of Allowance

4.       The Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1, 4, 15. 21 -37) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The five (5) Independent claims (1, 4, 15, 28, 33) on record, are drawn to - a decoder implementation as shown in Fig. (10), that employs reference regions and their associated location, as shown in Figs. (2, 4, 6), signalled in the SPS set. The decoder is further able to generate and use a first/second predictor(s) to decode a subsequent picture in the bitstream, based on a first/second scaling constant (scaling factor) of the sub-regions respectively; [specs; 0038 -0042; claims], 

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended claim construction, and the particularities of the  

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 20040223548 A1	Kato, et al.		H04N19/56; H04N19/137; H04N19/51; 
US 20040233988 A1	Kadono, et al.	H04N19/513; H04N19/61; H04N19/577; 
US 20120069135 A1	Cipolli; et al.	`	H04N19/70; H04N19/573; H04L65/80; 
US 20130315308 A1	SUGIO; et al.		H04N19/521; H04N19/52; H04N19/51; 
US 20140253681 A1	Zhang; et al.		H04N19/513; H04N19/573; H04N19/577; 
US 20150085939 A1	Deshpande; et al.	H04N19/517; H04N19/463; H04N19/172; 
US 20170332097 A1	LEE; et al.		H04N19/105; H04N19/865; H04N19/52; 
US 20190230285 A1	KIM; et al.		H04N19/134; H04N19/176; H04N19/159; 
US 20210014497 A1	Topiwala; et al.	H04N19/52; H04N19/132; H04N19/159; 

6.2.	Non-Patent documentation: (recoded on file.)

_ Composite Long-Term reference coding for VVC; 2019 - Fu. 
_ Signaling of Long-term reference picture in the SPS; Adarsh; 2012.
_ Flexible signaling of the long-term reference pictures; Wahadaniah; 2012.
_ A Long Term Reference Frame for Hierarchical B-picture based coding; 2013.
_ Improving HEVC using Virtual Long-Term Reference Pictures; Buddhiprabha; 2020.

                                                           CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481